Name: 95/157/EC: Commission Decision of 21 April 1995 laying down the transitional measures to be applied by Sweden with regard to veterinary checks on live animals entering Sweden from third countries
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  animal product;  agricultural policy;  European construction;  Europe;  agricultural activity
 Date Published: 1995-05-06

 Avis juridique important|31995D015795/157/EC: Commission Decision of 21 April 1995 laying down the transitional measures to be applied by Sweden with regard to veterinary checks on live animals entering Sweden from third countries Official Journal L 103 , 06/05/1995 P. 0040 - 0044COMMISSION DECISION of 21 April 1995 laying down the transitional measures to be applied by Sweden with regard to veterinary checks on live animals entering Sweden from third countries (95/157/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 30 thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (2), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 28 thereof, Whereas the Member States need to implement transitional measures concerning border inspection posts for both livestock products and live animals; whereas, in this respect, Commission Decision 94/24/EC (3) establishes a list of preselected border inspection posts; Whereas Sweden must also be able to implement such transitional measures; whereas a list of preselected border inspection posts for Sweden must therefore be established; Whereas Sweden does not yet have enough suitable infrastructure for checking live animals and livestock products along its land border with Norway; whereas provision should therefore be made for specific transitional measures for that border; Whereas, in the context of these measures, it is necessary to define the inspection sites linked to crossing points on the external border; whereas, therefore, the relevant provisions of Chapter I of Directive 91/496/EEC and Chapter I of Directive 90/675/EEC must be adjusted; Whereas the purpose of the measures laid down in this Decision is to ensure that all the checks provided for are carried out by the Swedish authorities; Whereas this Decision should be adopted without prejudice to the implementation, where necessary, of the relevant provisions of Article 9 of Directive 90/675/EEC and Article 6 of Directive 91/496/EEC; Whereas, in the interests of clarity, all the transitional measures to be implemented by Sweden should be adopted in a single decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Sweden shall apply the measures provided for in this Decision with regard to veterinary checks on live animals and livestock products coming from third countries until 1 July 1995. CHAPTER I LIVE ANIMALS Article 2 1. Live animals from third countries must enter the territory of Sweden through one of the preselected border inspection posts in accordance with Article 3 or one of the crossing points in accordance with Article 4. 2. The Swedish authorities shall take the necessary measures to penalize all infringements of paragraph 1 committed by natural or legal persons. In the most serious cases, such measures may include the destruction of the animals. Article 3 Directive 91/496/EEC shall apply where live animals enter through one of the preselected border inspection posts listed in Annex I to this Decision. Article 4 Where live animals enter through one of the crossing points listed in Annex II, the following rules shall apply: 1. each crossing point shall be linked to a corresponding inspection site in accordance with Annex II. Each crossing point and corresponding inspection site shall be placed under the responsibility of the veterinary service responsible for border checks; 2. live animals shall be moved from the crossing point to the corresponding inspection site immediately under customs supervision. In addition, the authority responsible for the crossing point shall inform the official veterinarian responsible for the inspection site, by fax, of the departure of each consignment. The official veterinarian shall inform the authority responsible for the crossing point, by the same means, of the arrival of each consignment; 3. Article 2 (2) shall apply mutatis mutandis; 4. Article 3 of Directive 91/496/EEC and its detailed rules of application shall apply. However, - in Article 3 (1) (a), 'crossing point` shall be substituted for 'border inspection post`, - in Article 3 (1) (b) and (c), 'inspection site` shall be substituted for 'border inspection post`; 5. Article 4 of Directive 91/496/EEC and its detailed rules of application shall apply. However, - in Article 4 (1), 'crossing point` shall be substituted for 'border inspection post`, - in Article 4 (2) and (3), 'inspection site` shall be substituted for 'border inspection post`; 6. Article 5 of Directive 91/496/EEC and the detailed rules of application adopted pursuant thereto shall apply; 7. Article 7 of Directive 91/496/EEC and the detailed rules of application adopted pursuant thereto shall apply. However, 'inspection site` shall be substituted for 'border inspection post`; 8. Article 8 of Directive 91/496/EEC and the detailed rules of application adopted pursuant thereto shall apply. However, - in Article 8 (A) (1) (a), 'crossing point` shall be substituted for 'border inspection post`, - in Article 8 (A) (1) (b), 'inspection site` shall be substituted for 'border inspection post`, - in Article 8 (A) (2), 'inspection site` shall be substituted for 'border inspection post`; 9. Article 9 of Directive 91/496/EEC and its detailed rules of application shall apply. However, 'inspection site` shall be substituted for 'border inspection post`; 10. Article 10 of Directive 91/496/EEC and its detailed rules of application shall apply. However, 'inspection site` shall be substituted for 'border inspection post`; 11. Article 11 of Directive 91/496/EEC shall apply; 12. Article 12 of Directive 91/496/EEC and its detailed rules of application shall apply. However, in the introductory phrase of the second subparagraph of Article 12 (1) (c), 'inspection site` shall be substituted for 'border inspection post`; 13. Articles 13 to 17 of Directive 91/496/EEC and their detailed rules of application shall apply. CHAPTER II LIVESTOCK PRODUCTS Article 5 1. Livestock products from third countries must enter the territory of Sweden through one of the preselected border inspection posts in accordance with Article 6 or one of the crossing points in accordance with Article 7. 2. The Swedish authorities shall take the necessary measures to penalize all infringements of paragraph 1 committed by natural or legal persons. In the most serious cases, such measures may include the destruction of the animals. Article 6 Directive 90/675/EEC shall apply where livestock products enter through one of the preselected border inspection posts listed in Annex III to this Decision. Article 7 Where livestock products enter through one of the crossing points listed in Annex IV, the following rules shall apply: 1. each crossing point shall be linked to a corresponding inspection site in accordance with Annex IV. Each crossing point and corresponding inspection site shall be placed under the responsibility of the veterinary service responsible for border checks; 2. livestock products shall be moved from the crossing point to the corresponding inspection site immediately, under customs supervision. In addition, the authority responsible for the crossing point shall inform the official veterinarian responsible for the inspection site, by fax, of the departure of each consignment. The official veterinarian shall inform the authority responsible for the crossing point, by the same means, of the arrival of each consignment; 3. Article 5 (2) shall apply mutatis mutandis; 4. Article 3 of Directive 90/675/EEC and its detailed rules of application shall apply; 5. Article 4 of Directive 90/675/EEC and its detailed rules of application shall apply; However, - in Article 4 (2), 'crossing point` shall be substituted for 'border inspection post`, - in Article 4 (4), 'authority responsible for the crossing point` shall be substituted for 'veterinary staff of the border inspection post`; 6. Articles 5, 6 and 7 of Directive 90/675/EEC and their detailed rules of application shall apply; 7. Articles 8 and 10 of Directive 90/675/EEC and their detailed rules of application shall apply. However, 'inspection site` shall be substituted for 'border inspection post`; 8. Article 11 of Directive 90/675/EEC and its detailed rules of application shall apply. However, 'inspection site` shall be substituted for 'border inspection post`; 9. Articles 12 to 18 of Directive 90/675/EEC and their detailed rules of application shall apply. However, 'inspection site` shall be substituted for 'border inspection post`. Article 8 This Decision is addressed to the Member States. Done at Brussels, 21 April 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX I Preselected border inspection posts for the inspection of live animals >TABLE POSITION> ANNEX II >TABLE> ANNEX III Preselected border inspection posts for the inspection of livestock products > TABLE POSITION> ANNEX IV >TABLE>